An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-306

                                 Filed: 20 October 2015

Tyrrell County, No. 14 CRS 50056

STATE OF NORTH CAROLINA

              v.

DEANGELO MCCLENNY


       Appeal by defendant from judgment entered 3 November 2014 by Judge Milton

F. Fitch, Jr. in Tyrrell County Superior Court. Heard in the Court of Appeals 28

September 2015.


       Attorney General Roy Cooper, by Assistant Attorney General Tamika L.
       Henderson, for the State.

       Stephen G. Driggers for defendant-appellant.


       INMAN, Judge.


       Defendant Deangelo McClenny appeals from a judgment imposed upon his

guilty plea to attempted unlawful entry onto school grounds used for minor children

while a registered sex offender. The trial court sentenced defendant to a suspended

term of 8 to 19 months’ imprisonment and placed defendant on supervised probation

for 24 months. Counsel appointed to represent defendant states that he has been

unable to identify any issue with sufficient merit to support a meaningful argument
                                 STATE V. MCCLENNY

                                   Opinion of the Court



for relief on appeal. Counsel asks that this Court conduct its own review of the record

for possible prejudicial error pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed.
2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985). However, this

Court cannot conduct the requested review because there is no evidence in the record

before us showing that defendant gave proper notice of appeal from the judgment

entered upon his guilty plea.

      A defendant may appeal from a judgment entered in a criminal case by “(1)

giving oral notice of appeal at trial, or (2) filing notice of appeal with the clerk of

superior court and serving copies thereof upon all adverse parties within fourteen

days after entry of the judgment or order . . . .”        N.C. R. App. P. 4(a)(1),(2).

Additionally, the defendant’s record on appeal must contain “a copy of the notice of

appeal or an appropriate entry or statement showing appeal taken orally[.]” N.C. R.

App. P. 9(a)(3)(h).

      Our review of the record on appeal and the verbatim transcript of the trial

proceeding reveals no evidence that defendant gave either oral or written notice of

appeal from the judgment entered against him. In his brief to this Court, defendant

states that he gave notice of appeal, and directs our attention to appellate entries

filed by the trial court on 10 November 2014. However, this Court has held appellate

entries are insufficient to satisfy Rule 4 of the North Carolina Rules of Appellate

Procedure. State v. Blue, 115 N.C. App. 108, 113, 443 S.E.2d 748, 751 (1994). Because



                                          -2-
                                STATE V. MCCLENNY

                                  Opinion of the Court



defendant failed to show that he has given proper notice of appeal as required by Rule

4, this Court “lack[s] jurisdiction to consider [d]efendant’s appeal, which must,

therefore, be dismissed.” State v. Hughes, 210 N.C. App. 482, 485, 707 S.E.2d 777,

779 (2011).



      DISMISSED.

      Judges STROUD and DAVIS concur.

      Report per Rule 30(e).




                                         -3-